712 N.W.2d 478 (2006)
474 Mich. 1128
Charles F. FAWCETT, Linda S. Fawcett, Michael P. Reinertsen, Cheryl L. Reinertsen, and Northwestern Savings Bank & Trust, Plaintiffs/Counterdefendants-Appellees,
v.
ESTATE OF Annette C. MEYER, Deceased, Joseph Elfelt, Joan F. Elfelt and Stephen M. Elfelt, Defendants/Counterplaintiffs-Appellants, and
Clarence J. Meyer and Clement B. Meyer, Defendants/Counterplaintiffs.
Docket Nos. 130251 & (107). COA No. 253819.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the September 15, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to strike is DENIED.